PER CURIAM. We conclude that the. applicable statute of limitations did not commence to run until Appellee denied Appellant’s application for site plan approval on October 31, 2012. See M & H Profit, Inc. v. City of Panama City, 28 So.3d 71 (Fla. 1st DCA 2009). We distinguish Citrus County v. Halls River Development, Inc., 8 So.3d 413 (Fla. 5th DCA 2009). In that case, the challenged government act involved the reclassification of the land use category on a particular piece of property. Accordingly, we reverse and remand this cause for further proceedings. In do» ing so, we express no view on the merits of the claim. REVERSED AND REMANDED. TORPY, EDWARDS and EISNAUGLE, JJ., concur.